Carleton, J.,

delivered the opinion of the court.
This is an application for a mandamus to the judge of the court for the first district.
The plaintiffs had obtained judgment against the defendants, and the sheriff having made an error in the calculation of interest arising thereon, returned the fieri facias “satisfied,” fol' a leSS SUm tlmn was really due-
The judge refused to permit the terror to be corrected on . r v exparte motion.
his return to the rule served upon him, he states as the ground of his refusal, “ that the error cannot be corrected on . . an exparte motion; that the return is the property of the defendant, and' cannot be interfered with, except contradictorily with him.”
This is plainly a case in which this court cannot be called uPon to exercise its appellate powers. By section %, article 0]^ constitution, it is declared, “ that the Supreme Court shall have appellate jurisdiction only.”
The subject cannot receive a better illustration than is colltained the words of the constitution itself; nothing need be added. Let the rule be discharged.